Citation Nr: 1604788	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for memory loss and anxiety.

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a bilateral shoulder condition.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a right wrist condition.

7.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to October 1984.  He also had service in the army reserves and the army national guard, with periods of active duty for training (ADT) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the May 2008 rating decision, the RO denied service connection for memory loss and anxiety, a neck injury (claimed as whiplash), a right knee disability, a skin disorder and a bilateral shoulder condition.  

In the August 2009 rating decision, the RO, in relevant part, denied service connection for a right wrist condition and chest pain.  Thereafter, jurisdiction was transferred to the RO in Seattle, Washington. 

The Board observes that in the August 2009 rating decision, the RO also reopened the claims of service connection for memory loss and anxiety, a neck injury, a right knee injury, a skin disorder and a bilateral shoulder condition.  In a development letter dated in April 2009, the RO indicated that the Veteran filed a claim of service connection in February 2009.  However, the February 2009 claim is not of record.  Thus, it is not possible for the Board to assess whether the February 2009 document was an actual claim to reopen the above-mentioned claims, or if it was a notice of disagreement for the May 2008 rating decision.  As the February 2009 claim is unavailable and it was received within one year of the May 2008 rating decision, the Board will construe the February 2009 claim as a notice of disagreement for the May 2008 rating decision.  As such, a determination of whether new and material evidence has been received to reopen the claims adjudicated in the May 2008 rating decision is not required.  

The Veteran testified before a VA Decision Review Officer (DRO) at a January 2011 hearing conducted at the RO.  The Veteran also testified before the undersigned at a Board videoconference hearing in December 2015.  Transcripts of the hearings have been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his neck condition, bilateral shoulder condition, right knee condition, memory loss and anxiety and right wrist condition are due to a motor vehicle accident that occurred in February 1990 while traveling to reserve training.  He further contends that his right knee condition preexisted military service and was aggravated by military service.  With regard to this skin condition, he asserts that condition is due to "white dust" from a grenade during his military training.  

At the outset, the Board notes that service treatment records for the appellant's Army Reserve service have not been associated with the claims file.  Efforts to obtain reserve service treatment records must be made on remand.

Additionally, an eligibility report dated in August 2009 reveals that the Veteran was in the Army Reserves from July 1989 to January 1993 and indicates that the character of discharge was bad conduct.  The Board finds that the eligibility report is not sufficient to determine the Veteran's character of discharge from reserve service.  Further, it does not provide information regarding the Veteran's periods of ADT and/or IDT.  On remand, records regarding the appellant's army reserves service, to include information pertaining to the character of discharge must be obtained. 

Finally, during the December 2015 Board hearing, the Veteran reported that he received benefits from the Social Security Administration (SSA).  On remand, the RO must obtain the Veteran's SSA records and associate them with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.

Efforts to obtain SSA must continue until they are obtained, unless it is reasonably certain that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Take all necessary steps to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (IDT) for his Army Reserve service from July 1989 to January 1993.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or IDT service are required. 

Additionally, the report of separation and record of service and/or the DD-214 noting the character of discharge for the Veteran's reserve service must be obtained.  Efforts to verify such service should be documented in the claims file.

3.  Obtain service treatment records for the Veteran's Army Reserve service, to include any physical profiles and line of duty reports associated with the February 1990 motor vehicle accident.  Efforts to verify such service should be documented in the claims file.

4.  Should the above development establish that the Veteran was involved in a motor vehicle accident during a period of ACDUTRA or IDT, then schedule him for an orthopedic examination.  The examiner should review the record and opine whether it is at least as likely as not that any neck, right knee, bilateral shoulder, or right wrist disorder was incurred during active service.  

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.   Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


